Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 1 of 11 PageID #: 26715




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   GUARDANT HEALTH, INC.,                    )
                                             )
                      Plaintiff,             )
                                             )
            v.                               )     C.A. No. 17-1616 (LPS) (CJB)
                                             )
   FOUNDATION MEDICINE, INC.,                )     REDACTED - PUBLIC VERSION
                                             )
                      Defendant.             )

                 DECLARATION AND EXPERT REPORT OF SERGIO D. KOPELEV
                 IN SUPPORT OF FOUNDATION MEDICINE, INC’S MOTION FOR
                   SANCTIONS BASED ON SPOLIATION OF EVIDENCE


                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                 Karen Jacobs (#2881)
                                                 Jeremy A. Tigan (#5239)
                                                 1201 North Market Street
                                                 P.O. Box 1347
                                                 Wilmington, DE 19899
                                                 (302) 658-9200
                                                 kjacobs@mnat.com
   OF COUNSEL:                                   jtigan@mnat.com

   Eric J. Marandett                             Attorneys for Foundation Medicine, Inc.
   G. Mark Edgarton
   Sophie F. Wang
   Diane Seol
   John C. Calhoun
   Xing-Yin Ni
   CHOATE HALL & STEWART LLP
   Two International Place
   Boston, MA 02110
   (617) 248-5000


  Original Filing Date: September 24, 2020
  Redacted Filing Date: October 5, 2020
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 2 of 11 PageID #: 26716




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


   GUARDANT HEALTH, INC.,                            )
                                                     )
                          Plaintiff,                 )
                                                     )
              v.                                     )    C.A. No. 17-cv-1616-LPS-CJB
                                                     )
   FOUNDATION MEDICINE, INC.,                        )
                                                     )
                          Defendant.                 )
                                                     )

   DECLARATION AND EXPERT REPORT OF SERGIO D. KOPELEV IN SUPPORT OF
      FOUNDATION MEDICINE, INC’S MOTION FOR SANCTIONS BASED ON
                       SPOLIATION OF EVIDENCE



         I, Sergio D. Kopelev, hereby declare:

         1.        I am currently employed by Stroz Friedberg, Inc., an Aon Company (“Stroz

      Friedberg”). My current title is Vice President.

         2.        I am over the age of eighteen and suffer no mental or physical disabilities that would

      render me incompetent to testify in this matter. I have knowledge of the facts set forth herein,

      and if called to testify as a witness, could do so competently.

         3.        I have been retained in the above-captioned case by counsel for Defendant

      Foundation Medicine, Inc. (“FMI”) to provide my expert analysis, opinions, and conclusions

      regarding Stroz Friedberg’s forensic examination of the computer media described below. I

      submit this declaration in support of FMI’s Motion for Sanctions Based on Spoliation of

      Evidence.




                                                          -1-
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 3 of 11 PageID #: 26717




   A. Qualifications and Experience.

         4.      I have been involved in the field of Computer Forensics since 1997. Since that

      time, I have received over 700 hours of specialized training and education in the forensic

      examination of digital evidence and computer media. I have extensive experience in the

      forensic examination of digital evidence and computer media and have performed or

      supervised over 1,000 computer forensic examinations, including e-discovery work conducted

      in connection with civil litigation, financial restatements and government investigations.

         5.      I routinely assist clients through the successful management of large-scale

      electronic discovery and computer forensics projects. I am a frequent lecturer and writer on

      the topic of computer forensics and electronic discovery, and have published articles in the Los

      Angeles Daily Journal, the Nevada Lawyer, as well as the Law Enforcement Technology

      magazine. I have also been interviewed on CNN, National Public Radio, and by the Los

      Angeles Times as an industry expert in computer forensics, and have provided testimony and

      offered expert reports in jurisdictions across the United States.

         6.      Prior to joining Stroz Friedberg, I was a Senior Director at Consilio, LLC and

      Huron Legal. Prior to that, I was a principal with LECG, as well as a senior manager, director

      and regional practice leader with Deloitte and KPMG accounting firms. Prior to entering the

      private sector, I worked for 8 years in law enforcement, culminating with the rank of sergeant

      with the Bedford County, Virginia, Sheriff’s Department, where I organized and supervised a

      multi-agency Internet crimes taskforce called “Operation Blue Ridge Thunder.”

         7.      I am a summa cum laude graduate of the University of Massachusetts (Boston) with

      a Bachelor of Arts degree from the College of Public and Community Service. Additionally,

      I have previously received the following professional computer forensics certifications:




                                                   -2-
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 4 of 11 PageID #: 26718




      EnCase Certified Examiner (EnCE), Certified PDA Examiner (CPDAE), Certified Forensic

      Computer Examiner (CFCE), and Certified Electronic Evidence Collection Specialist

      (CEECS).

            8.    My hourly rate for this matter, and the rate of members of my team who assisted

      me, is $525 per hour. My compensation, and my team’s compensation, does not depend in any

      way on the outcome of this litigation or FMI’s spoliation motion.

            9.    My complete CV is attached as Exhibit 1.


   B. Materials Considered

            10.   In forming the opinions expressed herein, I have studied, reviewed and/or relied

      on:

                     a. A Toshiba MQ04ABF100 hard drive, Serial# Y934PMC3T, containing an

                         image of a MacBook Pro laptop (the “Laptop”) used by Dr. Helmy

                         Eltoukhy, the Chief Executive Office of Guardant Health, Inc.

                         (“Guardant”), and an Outlook for Mac Archive File, titled Archive.olm

                         (“Archive File”), which Stroz Friedberg received on January 15, 2020.

                     b. Based on a review of the MacBook acquisition log, it appears that the hard

                         drive from the Laptop was forensically imaged on October 16, 2019 by “W.

                         Ng” using Blackbag’s Macquisition forensic imaging tool.

                     c. After the forensic images were received by Stroz Friedberg, a detailed chain

                         of custody was created for the original drive acquired from the third-party.

                         In addition, a working copy of each image was made, and the original was

                         retained in secure evidence storage.




                                                   -3-
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 5 of 11 PageID #: 26719




                      d. A meta-data listing for 298 emails that were produced by the Plaintiffs that

                          are missing all text other than the date/to/from/cc/subject line.


   C. Analysis Requested.

         11.       I understand from FMI’s counsel that Dr. Eltoukhy admitted to deleting certain

      emails and other electronically stored information from his computer on certain occasions in

      2019.

         12.       I understand from FMI’s counsel that, based on information disclosed by Guardant,

      Dr. Eltoukhy deleted all of his pre-2014 emails from his personal Gmail account on both his

      computer and Google’s server sometime between April 8-9 and July 8, 2019.

         13.       I was asked to analyze the Laptop and Archive File identified above to determine

      whether any of the pre-2014 emails could be recovered and to analyze the evidence concerning

      the deletion of documents and emails by Dr. Eltoukhy.


   D. Internet History Examination.

         14.       Stroz Friedberg’s forensic examination included the analysis of internet activity on

      the Laptop.

         15.       Stroz Friedberg’s analysis of the internet history artifacts identified usage of

      browsers such as Safari, Google Chrome and Mozilla Firefox.

         16.       Stroz Friedberg’s analysis of the Safari history artifacts contained within the Laptop

      identified access to                                                                    .

         17.       The Safari Internet history analysis identified access to online storage and webmail

      to include




                                                    -4-
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 6 of 11 PageID #: 26720
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 7 of 11 PageID #: 26721
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 8 of 11 PageID #: 26722




            24.      Stroz Friedberg’s forensic analysis also included the examination of a variety of

       artifacts that record information about files that were deleted on the Laptop.

            25.      FSEvents, or File System Events, are recorded events of changes to file system

       objects such as files and folders which occur on a Macintosh formatted (macOS) volume.

       FSEvents data is stored in the ‘.fseventsd’ directory, located in the root of the volume,1 and

       may contain anywhere from one to hundreds of FSEvent log files. The FSEvents log files

       contain historical file system and user activity over the course of a few days to months.

            26.      Among various filesystem events, FSEvents logs Trash activity, which includes

       files sent to the Trash and Trash emptying. Files which were sent to the Trash will include the

       mask “Renamed” and files that were emptied from the Trash will include the mask “Removed”.

            27.      FSEvent records consist of three components: the full path, record flags, and the

       event ID. While FSEvents do not contain timestamp of when the event occurred, based on the

       creation timestamp of the actual log file from which a set of events are parsed, combined with

       the time stamps of prior and subsequent log files, Stroz Friedberg was able to derive an

       approximate date and time for the various events, such as deletions.

            28.      Stroz Friedberg’s analysis of FSEvents identified deletion of

                                                                                               from the Laptop, each

       of which we believe contained an “mbox” file that appeared to be emails gathered in a July

       2019 search. Based on the timestamp from the originating, prior and subsequent FSEvent Log

       files, the deletion appears to have occurred on October 8, 2019 between approximately 8:38:57

       PM and 9:20:27 PM Pacific Time (Table 3).



   1
     The root discovery, or root folder, refers to the uppermost folder on a hard drive. A volume is a storage space
   for a hard drive.



                                                            -7-
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 9 of 11 PageID #: 26723
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 10 of 11 PageID #: 26724




         31.     The deleted files or folders;

                                  ” no longer exist on the Laptop and cannot be recovered.

         32.     There is another event of Trash being emptied on 10-16-2019 at approximately

      08:49:33 AM Pacific Time.

         33.     The Laptop was found to have been formatted using the Apple File System (APFS)

      and was using the operating system macOS Mojave version 10.14.6.

         34.     Each volume in an APFS container uses unique volume and secondary encryption

      keys. When a file is deleted, its data blocks are released to the container pool. At that point it

      is not possible to map an unallocated data block back to its original volume. We therefore do

      not know which encryption keys to use to correctly decrypt the data. This process is further

      complicated since encrypted blocks can be relocated on disk. When this happens, the data is

      not re-encrypted, and the original block number must be known to decrypt the data. This

      information is generally lost when a file is deleted. Since unallocated blocks remain encrypted

      inside the logical container pool, carving for data that was associated with an encrypted volume

      will be ineffective because there are no known signatures to look for in the header.

         35.     Once a file or folder is deleted (sent to the Trash) and the Trash is subsequently

      emptied on a computer using APFS, the files or folders become unrecoverable.

         36.     A detailed listing of Deletion activity surrounding the events discussed above is

      included as Exhibit 3.


   F. The “Bodiless” Emails Produced By Guardant.

         37.     Stroz Friedberg received from FMI’s counsel a meta-data listing for 298 emails that

      were produced by Guardant that are missing all text other than the date/to/from/cc/subject line

      (the “bodiless emails”). See Exhibit 4.



                                                   -9-
Case 1:17-cv-01616-LPS-CJB Document 479 Filed 10/05/20 Page 11 of 11 PageID #: 26725




          38.    Stroz Friedberg was able to locate all of these 298 emails contained in Archive File

      and found that all of them appear to contain only email Header Information without any

      additional content such as the Email Body, Attachments, etc. Specifically, 296 of these emails

      were located in a subfolder “On My Computer/Recovered Folder,” 1 was located in a subfolder

      “\Illumina\Sent Items,” and 1 was located in a subfolder “\oghe\Inbox.”

          39.    Further examination of the “On My Computer/Recovered Folder” showed that this

      folder appears to contain 6,379 emails, the majority of which contained only email Header

      Information with only 11 emails appearing to contain all of the content, such as Email Header

      Information, Email Bodies, some with Attachments, etc.

          40.    The lack of content beyond the email Header Information and the location where

      they were found inside the Outlook for Mac (OLM) Archive file, is consistent with emails

      which were previously deleted and subsequently recovered in a partial format.

          41.    After utilizing several forensic tools, Stroz Friedberg does not believe that any

      additional content can be recovered for these bodiless emails from the Archive File or the

      Laptop. We also were not able to determine when Dr. Eltoukhy deleted all of his pre-2014

      emails from his Gmail account on both his computer and Google’s server.


          I declare under penalty of perjury under the laws of the United States that the foregoing
   and the content of my Declaration and Expert Report are true and correct to the best of my
   knowledge. Executed this 24 day of September, 2020, in Cancun, Mexico.



                                                        ______________________________
                                                              Sergio D. Kopelev, EnCE




                                                 -10-
